The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 7/20/22 are acknowledged. Claim 19 has been amended; claims 20 – 37 canceled; and claims 38 – 42 added. Claims 19 and 38 – 42 are pending.

Response to Amendments / Arguments
Applicant's amendments have obviated the previously raised rejections under 35 USC 102 based on the Cho reference and necessitated new rejections under 35 USC 103, as detailed below. Applicant’s assertions drawn to Cho (pp. 9 – 10 of the Remarks) are not persuasive. In particular, Applicant assertion that “… it is demonstrably more difficult to produce a modulator having regions with different heights, then Cho teaches the opposite of what is claimed because the height increases in Cho's each subsequent region, while claim 1 requires subsequent regions to have decreasing lengths as distances increase from the L- shaped region” is not supported by any rationale and is mostly a conclusionary statement. The use of an additional parameter (height variation) simply increases a range of resistance variation and provides an additional degree of flexibility to the designer. Nowhere does Cho limit the teachings of only one parameter out of a set of design parameters defining the electrical resistance and optical loss of a doped region: its cross-section (transverse dimensions), doping level, and location relative to the optical mode. All these parameters are well known in the art and, in fact, considered by Cho. In effect, Applicant attempts to argue a particular design choice/shape, but does not overcome the burden of proving the inapplicability of the doctrine of obvious design choices. Furthermore, it has been further held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, selecting the claimed shape (heights, lengths, etc) would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application (MPEP 2144, Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS).
Applicant's arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 based on Gunn also fail to persuade. Applicant’s makes an extended argument (pp. 10 – 21) whose nexus is an invalid attempt to limit the scope of the teachings of Gunn based on either the lack of a corresponding drawing in Gunn (it is well-known that the teachings of any disclosure are not limited to just drawings) or assertions that are not supported by common knowledge in the art or even basic considerations. Contrary to Applicant’s assertions, the modified embodiment presented by the Examiner does not contradict the teachings of Gunn and, in fact, is supported by them, as was detailed in the Office Action of 3/24/22 and reproduced below. In a general similarity with Applicant’s arguments for Cho, Applicant attempts to argue a particular design choice/shape, but does not overcome the burden of proving the inapplicability of the doctrine of obvious design choices. Besides, Applicant overlooks/disregards the ordinary skill in the art of optical modulators which is noted as being rather high. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 and 38 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al (US 2006/0008223 A1).
Regarding claim 19, Gunn discloses (Figs. 11 and 12; para. 0020 – 0024 and especially 0065 – 0076) an optical modulator comprising (see annotated Figs. 11 and 12 below): 
a (silicon-on-insulator/SOI) substrate 101 (explicitly shown in Fig. 1, comprising 102,103,104, and present in all embodiments; “Substrate 101 in an exemplary embodiment is a SOI (silicon on insulator) substrate, made of silicon layer 104 on top of silicon dioxide layer 103, which is on top of silicon layer 102” at para. 0020; “High speed optical modulators can be made of a reverse biased lateral PN diode formed in a silicon rib optical waveguide disposed on a SOI or other silicon based substrate” in the Abstract); 
a PN junction 906 (at the 920C/930D interface, as identified in annotated Fig. 11; para. 0064) disposed on the substrate 10, the PN junction formed by a first region 920C doped with a p-type doping abutting a second region 930D doped with an n-type doping (Figs. 11 and 12);
a first plurality of regions 920B,920A doped with the p-type doping arranged adjacent (on the left from) to the first region 920C on the substrate 101, the first plurality of regions 920B,920A having respective increasing doping levels (Fig. 12; para. 0069 – 0076); and
a second plurality of regions 930E,930F doped with the n-type doping arranged adjacent to (to the right from) the second region 930D on the substrate 101, the second plurality of regions 930E,930F having respective increasing doping levels (Fig. 12; para. 0069 – 0076). 




    PNG
    media_image1.png
    1051
    1310
    media_image1.png
    Greyscale

Annotated Figs. 11 and 12 of Gunn. SOI substrate 101 (explicitly shown in Fig. 1 and present in all embodiments) is added to Fig. 11 to facilitate understanding. 

Gunn teaches that “The number and relative sizes of the sections within each doping region can be chosen, as needed for the design of a particular PN diode optical modulator” (para. 0070, emphasis added) and, hence, renders obvious the lengths of the first plurality of regions and the second plurality of regions can be equal to one another, or decrease going away from the first and second regions 920C,930D, or increase going away from the first and second regions 920C,930D, as a matter of suitable/workable design choices that “… can optimize the trade off between the series resistance of the PN diode and the optical loss in the center of the waveguide due to the presence of dopants” (para. 0076). As a relevant comment, it is noted that the benefit noted by Gunn is the same as that considered by the instant application (e.g., para. 0053 of the instant specification). 
Further, Gunn illustrates both an embodiment with a slab-type cross-section (Fig. 11) and an embodiment with a raised ridge-type cross-section 112 (Fig. 1; para. 0021 - 0023) and renders obvious that a raised ridge-shaped portion at the center can be implemented together with a graded doping profile in Fig. 11.  In such embodiment (illustrated below), each of the first (p-type) region 920C and the second (n-type) region 930D is L-shaped and includes a horizontal portion and a vertical portion and wherein the vertical portion has a greater cross-sectional dimension than the horizontal portion (to thereby define a ridge-shaped cross-section).  

    PNG
    media_image2.png
    636
    1216
    media_image2.png
    Greyscale

Figure A. 	An embodiment comprising the first plurality of regions (p-type) and the second plurality of regions (n-type) to implement a graded doping profile and a raised ridge-shaped waveguide region (according to rib 112 in Fig. 1; also para. 0070).
Furthermore, such embodiment is consistent with the general teachings of Gunn that “The number and relative sizes of the sections within each doping region can be chosen, as needed for the design of a particular PN diode optical modulator” (para. 0070, emphasis added), which covers embodiments with a raised/L-shaped (different/larger size/height) center portion of the modulator. 
As an aside, it is noted that the embodiment illustrated above directly corresponds to the embodiment in Fig. 3 of the instant application.

As relevant comments for the other claims, it is noted that Gunn considers an optical modulator embodiment having essentially structural features (a plurality of P and N regions with different doping levels approximating a desired doping profile; para. 0066 and 0070 of Gunn) and a principle of operation and benefit (optimization of a trade-off between optical loss and electrical resistance/performance; para. 0065 and 0076) that are substantially identical to those of the instant application, as evident from a direct side-by-side comparison of Figs. 9 – 12 and para. 0065, 0066, 0070, and 0076 of Gunn with Figs. 3 and 4 and para. 0038 and 0044 of the instant application.

Regarding claim 38, the teachings of Gunn renders obvious a modified embodiment (see Figure A provide above for claim 19) wherein the first L-shaped region 920C includes (i) a first (left) portion having a first (lower) height and (ii) a second (right) portion extending perpendicularly (vertically) from the first portion and having a second (greater) height that is greater than the first height (as seen in Figure A); Serial No. 17/113,463Page 3 of 26DocuSign Envelope ID: 93BE5737-8460-4986-8B2C-3B653808749A 
the second L-shaped region 930D includes (i) a third (right) portion having a third height and (ii) a fourth (left) portion extending perpendicularly from the third portion and having a fourth height, the fourth portion abutting the second portion to form the PN junction (as seen in Figure A); 
the first plurality of regions (p-type) are arranged adjacent to the first (left) portion of the first L-shaped region 920C (Figure A);
the second plurality of regions (n-type) are arranged adjacent to the third (right) portion of the second L-shaped region 930D (Figure A); and 
the first (left) portion of the first L-shaped region 920C, the third portion (right) of the second L-shaped region 930D, the first plurality of regions, and the second plurality of regions lie in a plane (defined by the top surface of 103) parallel to the substrate 101 (as seen in Figure A).  
Gunn expressly teaches that the doped regions can have different heights or equal heights (Figs. 1 and 11; para. 0070), as a matter of suitable/workable design choices, and, hence, renders obvious an embodiment) shown in Figure A) wherein the first plurality of regions all have heights equal to the first height and the second plurality of regions all have the third height.
Regarding claim 39, Gunn renders obvious that the cross-section in Figure A can be symmetric with respect to the (vertical) plane of the PN junction, in which case the third (lower) height is equal to the first (lower) height and the fourth (greater) height is equal to the second (greater) height H530 (to define a flat top surface of the ridge-shaped waveguide). 
Regarding claim 40, Gunn considers that the doping concentrations the first plurality of regions (p-doped) monotonically increase going away from the first L-shaped region 920C (as shown in Fig. 12). Such increasing doping concentrations lead to monotonically decreasing electrical resistances (for regions of equal cross-sections, which are considered by Gunn as a particular design choice; para. 0070). Furthermore, Gunn expressly teaches that respective electrical resistances are optimized to minimize optical loss (para. 0076) and, as such, additionally suggests that the respective electrical resistances among regions of the first plurality of regions (p-type) can decrease monotonically as the distances of the first plurality of regions increase from the first L-shaped region 920C. In full similarity with the first plurality of regions (p-type), respective electrical resistances among regions of the second plurality of regions (n-type) can decrease monotonically as the distances of the second plurality of regions increase from the second L-shaped region 930D.  
Regarding claim 41, Gunn renders obvious that the cross-section in Figure A can be symmetric with respect to the (vertical) plane of the PN junction, in which case each region among the first plurality of regions (p-type) is of the same length as a corresponding region among the second plurality of regions (n-type) that is located at the same distance from the PN junction.  
Regarding claim 42, Gunn renders obvious that the cross-section in Figure A can be symmetric with respect to the (vertical) plane of the PN junction, in which case the PN junction is centered between the first plurality of regions (p-type) and second plurality of regions (n-type).

Claims 19 and 38 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 10,866,440 B1).
Regarding claim 19, Cho discloses (Fig. 5; 12:7 – 13:19) an optical modulator comprising (see annotated Fig. 5 below): 
a substrate 100,200 (Figs. 3A and 5; “a silicon-on-insulator (SOI) substrate 100,200,SM comprising a silicon base 100, a silicon oxide layer 200”; 6:7 – 42);  
a PN junction (at the 530/560 interface, as identified in annotated Fig. 5) disposed on the substrate 100,200 (as seen in Fig. 5), the PN junction formed by a first L-shaped region 530,526 doped with a p-type doping abutting a second L-shaped region 560,556 doped with an n-type doping (“in some embodiments, the semiconductor material SM located in the first electrical coupling region ECR1, the first slab region SR1, and the first optical coupling region OCR1 is doped with p-type dopants while the semiconductor material SM located in the second electrical coupling region ECR2, the second slab region SR2, and the second optical coupling region OCR2 is doped with n-type dopants” at 7:7 – 14);
a first plurality of regions 524,522,510 doped with the p-type doping (7:7 – 14) arranged adjacent to the first L-shaped region 530,526 on the substrate 100,200 (as seen in annotated Fig. 5), the first plurality of regions 524,522,510 having respective increasing doping levels (“a doping concentration of the first electrical coupling portion 510 is greater than a doping concentration of the first sub-portion 522, the doping concentration of the first sub-portion 522 is greater than a doping concentration of the second sub-portion 524, the doping concentration of the second sub-portion 524 is greater than a doping concentration of the third sub-portion 526, and the doping concentration of the third sub-portion 526 is greater than a doping concentration of the first optical coupling portion 530” at 12:17 – 26); and
a second plurality of regions 554,552,540 doped with the n-type doping (7:7 – 14) arranged adjacent to the second L-shaped region 560,556 on the substrate 100,200 (as seen in annotated Fig. 5), the second plurality of regions 554,552,540 having respective increasing doping levels (“Similarly, a doping concentration of the second electrical coupling portion 540 is greater than a doping concentration of the fourth sub-portion 552, the doping concentration of the fourth sub-portion 552 is greater than a doping concentration of the fifth sub-portion 554, the doping concentration of the fifth sub-portion 554 is greater than a doping concentration of the sixth sub-portion 556, and the doping concentration of the sixth sub-portion 556 is greater than a doping concentration of the second optical coupling portion 560” at 12:27 – 36). 
Cho teaches that the resistances of the first plurality of regions 524,522,510 and the second plurality of regions 554,552,540 decrease going away from the first and second L-shaped regions 530,526/560,556 (13:10 – 19) and such decreases in resistance can be accomplished by increasing the cross-sectional areas (identified A1 – A4 in Fig. 3C; 8:36 – 57) and/or by increasing doping concentrations (12:17 – 36), since the resistance of a doped region is (inherently) inversely proportional to its cross-sectional area and doping concentration. Hence, the teachings of Cho render obvious that the intended decreases in resistance can be accomplished by a combination of increased heights (H524-510 and H556-540 in Fig. 3C) and increased doping concentrations, while the lengths of the first plurality of regions and the second plurality of regions can be equal to one another, or decrease going away from the L-shaped regions, or increase going away from the L-shaped regions, as a matter of suitable/workable design choices which all can produce the intended decreases in resistances going away from the L-shaped regions.


    PNG
    media_image3.png
    1022
    1095
    media_image3.png
    Greyscale



Annotated Fig. 5 of Cho.

In light of the foregoing analysis, Cho teaches expressly or renders obvious all of the recited limitations.
Regarding claim 38, Cho teaches that the first L-shaped region 530,526 includes (i) a first portion 526 having a first height H526 (as identified in Fig. 3C) and (ii) a second portion 530 extending perpendicularly (vertically) from the first portion 526 and having a second height H530 (as identified in Fig. 3C) that is greater than the first height H526 (as seen in Fig. 3C); Serial No. 17/113,463Page 3 of 26DocuSign Envelope ID: 93BE5737-8460-4986-8B2C-3B653808749A 
the second L-shaped region 560,556 includes (i) a third portion 556 having a third height H556 and (ii) a fourth portion 560 extending perpendicularly from the third portion 556 and having a fourth height H560, the fourth portion 560 abutting the second portion 530 to form the PN junction (see annotated Fig. 5 provided above for claim 19); 
the first plurality of regions 524,522,510 are arranged adjacent to the first portion 526 of the first L-shaped region 530,526 (Fig. 5);
the second plurality of regions 554,552,540 are arranged adjacent to the third portion 556 of the second L-shaped region 560,556 (Fig. 5); and 
the first portion 526 of the first L-shaped region 530,526, the third portion 556 of the second L-shaped region 560,556, the first plurality of regions 524,522,510, and the second plurality of regions 554,552,540 lie in a plane (defined by the top surface of the substrate 100,200) parallel to the substrate 100,200.  
Cho expressly teaches that the doped regions can have different heights or equal heights (8:36 – 50), as a matter of suitable/workable design choices, and, hence, renders obvious an embodiment wherein the first plurality of regions 524,522,510 all have heights equal to the first height H526 and the second plurality of regions 554,552,540 all have the third height H556.
Regarding claim 39, Cho renders obvious that the cross-section in Fig. 5 can be symmetric with respect to the (vertical) plane of the PN junction, in which case the third height H556 is equal to the first height H526 and the fourth height is equal H560 to the second height H530 (to define a flat top surface of the ridge-shaped waveguide). 
Regarding claim 40, Cho renders obvious that respective electrical resistances among regions of the first plurality of regions 524,522,510 can decrease monotonically as the distances of the first plurality of regions 524,522,510 increase from the first L-shaped region 530,526 (13:10 – 19; e.g., by a combination of an increasing doping concentration (12:17 – 36) and an increasing cross-sectional area (8:36 – 57)); and, in full similarity with the first plurality of regions 524,522,510, respective electrical resistances among regions of the second plurality of regions 554,552,540 can decrease monotonically as the distances of the second plurality of regions increase from the second L- shaped region.  
Regarding claim 41, Cho renders obvious that the cross-section in Fig. 5 can be symmetric with respect to the (vertical) plane of the PN junction, in which case each region among the first plurality of regions 524,522,510 is of the same length as a corresponding region among the second plurality of regions 554,552,540 that is located at the same distance from the PN junction.  
Regarding claim 42, Cho renders obvious that the cross-section in Fig. 5 can be symmetric with respect to the (vertical) plane of the PN junction, in which case the PN junction is centered between the first plurality of regions 524,522,510 and second plurality of regions 554,552,540.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896